Order, entered on October 28, 1965, denying, without a hearing, the petitioner’s motion for a writ of error coram nobis, unanimously reversed on the law, the facts and in the exercise of discretion, and the matter is remanded for a hearing on the issue of whether petitioner was deprived of his right to appeal from an earlier order, which denied a prior coram nobis application, because of “lack of mental capacity and the action of the prison officials”. Concur — McNally, J. P., Stevens, Capozzoli and Witmer, JJ.